848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Charles WARD, Petitioner-Appellant,v.UNITED STATES of America, (Reserve) U.S. Parole Commission,Respondent- Appellees.
No. 87-1747.
United States Court of Appeals, Sixth Circuit.
May 18, 1988.

Before KEITH and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This pro se petitioner appeals a judgment of the district court which dismissed his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  He now moves for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For reasons stated in the magistrate's report and recommendation, as subsequently adopted by the district court, the motion for appointment of counsel is hereby denied and the final judgment entered July 29, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.